Supplement Dated October 1, 2010 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VULCV-II Lincoln VULDB Lincoln Life Flexible Premium Variable Life Account R Lincoln SVUL Lincoln SVUL-I Lincoln SVUL-II Lincoln Life Flexible Premium Variable Life Account S Lincoln CVUL Lincoln CVUL Series III LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln VUL-1 Lincoln VULCV Lincoln VULDB LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVUL This supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part.Keep this supplement with your prospectus for future reference. Changes to “LINCOLN LIFE, THE SEPARATE ACCOUNT AND THE GENERAL ACCOUNT” section of the prospectus: Effective as of the close of business on October 8, 2010, the following information amends the “Sub-Accounts and Funds” section related to Delaware VIP Trust, advised by Delaware Management Company: The Delaware VIP Trend Series fund has changed its name following a merger.It is now known as: Delaware VIP Smid Cap Growth Series: Capital appreciation. (formerly Delaware VIP Trend Series) SUPP-10.110 SUPP-10.110
